         

Exhibit 10.36
TOYS “R” US, INC.
RESTRICTED STOCK
Date: ____________
Grant to:
 
_________ shares of the common stock, par value $0.001 per share, of Toys “R”
Us, Inc. (the “Company”) at a purchase price of _________ per share in cash; and
          The foregoing stock is “Restricted Stock” as such term is defined in
the Company’s Amended and Restated Toys “R” Us, Inc. Management Equity Plan (as
amended, the “Plan”), and is subject to all of the terms and conditions of the
Plan in effect from time to time. The foregoing stock shall be issued to the
Participant upon payment to the Company of the aggregate purchase price of
$____________.
          Notwithstanding the foregoing, in the event the undersigned resigns
with Good Reason (as defined in that certain employment agreement, entered into
on ____________, between the undersigned and Toys “R” Us, Inc.), then such
resignation shall be treated, for purposes of Article IX of the plan, as if the
undersigned has been terminated without Cause on the date of the undersigned’s
resignation.
          [Not withstanding the foregoing or Section 10.6 of the Plan, the put
rights set forth in Article X of the Plan shall be applicable to this Award in
accordance with the terms thereof.]
          This agreement may be executed in one or more counterparts (including
by means of telecopied signature pages), all of which taken together shall
constitute one and the same agreement.
          IN WITNESS WHEREOF, the Company, acting by and through its duly
authorized officers, has caused this agreement to be executed as of the date
first above written.

            TOYS “R” US, INC.
      By:           Name:           Title:        

          Accepted and Agreed:
            Name           

 